Citation Nr: 1644227	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Board remanded the current issue for further evidentiary development.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's bilateral hearing loss has been manifested by Level I hearing loss in each ear, at worst.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this instance.

Regarding the duty to notify, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him multiple VA examinations to assess the severity of his disability during the time period in question.  There is no evidence suggesting that additional examinations are in order.

The Board also notes that the actions requested in the prior Board remand have been undertaken.  Specifically, the agency of original jurisdiction (AOJ) obtained VA treatment records, asked the Veteran to identify any recent medical treatment he received for his hearing loss, and informed him that he could submit additional evidence showing how his bilateral hearing loss affected his ability to obtain and maintain employment or presented an unusual disability picture as to render impractical the application of the regular schedule.  In addition, the Veteran was afforded another VA examination, and an addendum opinion addressing the functional effects of his hearing loss throughout the claim period was obtained.  Based on the foregoing, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time without prejudice to him.

II.  Increased Rating

The Veteran is seeking an initial compensable evaluation for his service-connected bilateral hearing loss.  Following review of the record, the Board finds that the criteria for a compensable rating for bilateral hearing loss have not been met at any time during the period on appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate,     or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Additionally, 38 C.F.R. § 4.86 provides an alternative method of evaluation of exceptional patterns of hearing impairment.  However, as the evidence in this case does not establish the requisite criteria for use of Table VIA, only Table VI will be used.  See 38 C.F.R. §§ 4.85, 4.86.

The Veteran has been afforded three VA examinations during the claim period, none of which document a compensable level of bilateral hearing loss.

Specifically, during a December 2008 VA examination conducted in connection with the Veteran's initial service connection claim, an audiogram showed puretone thresholds of 10, 10, 10, and 55 decibels in the right ear and 15, 15, 20, and 65 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies"), resulting in average puretone thresholds of 21 decibels in the right ear and 29 decibels in the left.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a noncompensable disability rating is assigned under Table VII.

During an August 2011 VA examination, an audiogram showed puretone thresholds of 10, 10, 15, and 55 decibels in the Veteran's right ear and 15, 20, 25, and 70 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 23 decibels in the right ear and 33 decibels in the left.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 again yields a finding of Level I hearing loss in both ears and, as a result, a noncompensable disability rating under Table VII.

Finally, an audiogram conducted during a March 2014 VA examination showed puretone thresholds of 10, 15, 15, and 10 decibels in the right ear and 20, 20, 30, and 70 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 13 decibels in the right ear and 35 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 again yields a finding of Level I hearing loss in both ears and a noncompensable disability rating under Table VII.

The audiological evaluations conducted during the VA examinations are the only evaluations of record, and the Veteran has not identified any additional, outstanding medical evidence.  Those examinations were conducted by qualified audiologists in accordance with 38 C.F.R. § 4.85(a), and the December 2008 and March 2014 VA examiners discussed with the Veteran his symptoms and the functional effects of hearing loss on his daily life activities and occupational functioning, noting that the Veteran reported that his hearing loss affected his understanding.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board finds the VA examinations to be sufficiently in compliance with the provisions of VA regulations and affords them great probative value in determining the Veteran's level of hearing impairment.

In so finding, the Board acknowledges that the puretone threshold documented at 4000 Hertz in the Veteran's right ear during his March 2014 VA examination represented an improvement from the thresholds documented at that frequency in both 2008 and 2011.  However, the Board does not find that such a shift renders the results of the 2014 examination insufficient or of doubtful weight or credibility in this instance.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  In that regard, the 2014 VA examiner reviewed the Veteran's claims file and found that the audiometric results he obtained were valid for rating purposes.  He further noted, in a June 2014 addendum opinion, that the Veteran's speech recognition scores were excellent at the levels tested both in 2008 and 2014 and that his ability to understand had not changed since 2008.  The 2014 examiner's findings are supported by the record, as the Veteran's speech recognition scores in both ears were 96 percent or higher during all three VA examinations.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See id.  

The Veteran's consistently high speech recognition scores are also significant in that, even assuming for argument's sake that the puretone threshold at 4000 Hertz in the Veteran's right ear had not improved, or had worsened, since the 2011 examination, such a result would not warrant a compensable disability rating under Table VII, due to those scores.  See 38 C.F.R. § 4.85, Tables VI and VII.  Indeed, even if the average puretone threshold in the Veteran's right ear was 98+, his hearing loss in that ear would be classified as Level IV, only, when applied to Table VI along with his speech recognition score.  Coupled with Level I hearing loss in the left ear, such hearing loss would still not result in a compensable disability rating under Table VII.

In reaching its conclusions, the Board has also considered the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including his difficulty understanding individuals and his need to ask them to repeat themselves, his difficulty understanding what is being said even after repetition, and his feelings of embarrassment and frustration in connection with such interactions, especially when individuals continue to act as though he has no hearing deficit.  However, as noted above, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and there is currently no probative medical evidence of record which indicates that the Veteran's measurable hearing loss even approaches the level of severity required to assign a compensable rating.  As the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss, the preponderance of the evidence is against his claim.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

III.  Extraschedular Consideration

The Board has also considered whether referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step, or element, inquiry. 

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.; see also Anderson v. Shinseki, 23 Vet. App. 423 (2009) (the Thun criteria are to be interpreted as elements rather than steps).

Additionally, pursuant to Johnson v. McDonald, 762 F.3d 1365 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple service-connected disabilities in an exceptional circumstance where evaluation of the individual disabilities fails to capture the collective impact of all of the experienced symptoms.  Johnson, 762 F.3d at 1366.

As already discussed, the Veteran has reported having difficulty understanding what people are saying and having to ask them to repeat themselves as a result of his hearing loss.  The Board finds that these effects of hearing loss are adequately considered by the schedular rating criteria.  Those criteria specifically provide for ratings based on all levels of hearing loss, and such symptoms and effects relate to diminished hearing acuity and speech recognition, which is generally the foundation of the schedular criteria.  

Moreover, in regards to the rating schedule, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Table VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85, 4.86 includes revisions, effective June 10, 1999, see 64 Fed. Reg. 25206 (May 11, 1999), that are instructive in this case.  In forming the revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning that veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  These findings were considered in construction of the rating schedule.  Thus, the Board finds that functional impairment due to hearing loss is considered in the schedular criteria.  

Furthermore, the Veteran's tinnitus, which is his only other service-connected disability, has been noted by the Veteran to be "constant," and its combined effects with his bilateral hearing loss disability are therefore presumed to have presented themselves during the audiological examinations.  Notably, the Veteran has not distinguished the effects of his tinnitus from the effects of his hearing loss.  Indeed, when explaining that his tinnitus affected his daily life in his June 2010 substantive appeal, the Veteran described it by stating that "I struggle every day to hear what is being said to me."  Accordingly, the Board finds that the Veteran's difficulty in understanding speech and his need to have others repeat themselves has been considered in his schedular evaluations of tinnitus and bilateral hearing loss.

On the other hand, the Board finds that the symptoms of frustration and embarrassment the Veteran described in his February 2010 notice of disagreement and June 2010 substantive appeal are not considered in the schedular criteria and are, therefore, extra-schedular symptoms.  Thus, they meet the first element of Thun.  However, the evidence of record does not show that there are other indicia of an exceptional disability picture.  Notably, following the Board's 2014 remand, the Veteran was informed that he could submit additional evidence showing how his disability picture was unusual, including evidence of hospitalization or medical treatment, jobs lost, and statements from employers, potential employers, or other witnesses.  He provided no additional evidence, however, and the evidence that is of record does not show that the disability picture created by the Veteran's bilateral hearing loss and tinnitus has resulted in other related factors such as frequent hospitalization or marked interference with employment.  Indeed, the record reflects that the Veteran has received little, if any, treatment for the symptoms he has ascribed to his hearing loss or tinnitus, and, although he has stated that his symptoms affect his interactions with coworkers and his representative has baldly asserted that they cause marked interference with employment, VA treatment records from the claims period document the Veteran's report that he is a buyer for used cars, and the record does not indicate that he has lost income or any hypothetical employment advancement opportunities.  In short, the evidence of record does not reflect that the Veteran's disability picture "has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization" such that the second element of Thun is met.  Thun, 22 Vet. App. at 116.  Accordingly, the Board finds that the case need not be referred for a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

To the extent that the Veteran's complaints of frustration and embarrassment may be representative of a disability that has developed as a result of, or has been aggravated by, his service-connected bilateral hearing loss and tinnitus, the Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  In this regard, the Board encourages the Veteran to file such a claim if he is interested in pursuing entitlement to service-connected benefits for his frustration and embarrassmenet.  See 38 C.F.R. § 3.155 (2015).


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


